Exhibit 10.2
 
 
RESTRICTED STOCK AWARD AGREEMENT
March 1, 2015 Performance-Based Award
 
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made effective and
entered into as of March 1, 2015, by and between PIER 1 IMPORTS, INC., a
Delaware corporation (the “Company”), and ALEXANDER W. SMITH (the “Grantee”).
 
WHEREAS, pursuant to the provisions of the Pier 1 Imports, Inc. 2006 Stock
Incentive Plan, as restated and amended (the “Plan”), the Committee that
administers the Plan has the authority to grant Awards under the Plan to
employees of the Company; and
 
WHEREAS, the Committee has determined that the Grantee be granted a Restricted
Stock Award under the Plan for the number of shares and upon the terms set forth
below;
 
NOW, THEREFORE, the Company and the Grantee hereby agree as follows:
 
1.          Grant of Award.  The Grantee is hereby granted a Restricted Stock
Award under the Plan (this “Award”), subject to the terms and conditions
hereinafter set forth, with respect to ONE HUNDRED TWENTY THOUSAND (120,000)
restricted shares of Common Stock (the “Performance-Based Shares”).  The
Performance-Based Shares shall be represented by a stock certificate registered
in the Grantee’s name, or by uncertificated shares designated for the Grantee in
book entry form on the records of the Company’s transfer agent subject to the
restrictions set forth in this Agreement.  Any stock certificate issued shall
bear the following or a similar legend:
 
“The transferability of this certificate and the shares of Common Stock
represented hereby are subject to the terms, conditions and restrictions
(including forfeiture) contained in the Pier 1 Imports, Inc. 2006 Stock
Incentive Plan, as restated and amended, and the Restricted Stock Award
Agreement entered into between the registered owner and Pier 1 Imports, Inc.  A
copy of such plan and agreement is on file in the offices of Pier 1 Imports,
Inc., 100 Pier 1 Place, Fort Worth, Texas 76102.”
 
Any Common Stock certificates or book-entry uncertificated shares evidencing
such shares shall be held in custody by the Company or, if specified by the
Committee, with a third party custodian or trustee, until the restrictions
thereon shall have lapsed, and, as a condition of this Award, the Grantee shall
deliver a stock power, duly endorsed in blank, relating to any certificated
restricted shares of Common Stock covered by this Award.
 
2.          Transfer Restrictions.  Except as expressly provided herein, this
Award and the Performance-Based Shares are non-transferable otherwise than by
will or by the laws of descent and distribution, and may not otherwise be
assigned, pledged or hypothecated or otherwise disposed of and shall not be
subject to execution, attachment or similar process.  Upon any attempt to effect
any such disposition, or upon the levy of any such process, this Award shall
immediately become null and void and the Performance-Based Shares shall be
forfeited.
 
3.          Restrictions.  The restrictions on FORTY THOUSAND (40,000) shares of
the Performance-Based Shares shall lapse and such shares shall vest annually
provided that, in each case, (x) the Company satisfies certain EBITDA (as
hereinafter defined) targets for the fiscal years of the Company ending February
27, 2016, February 25, 2017 and March 3, 2018, which EBITDA targets are to be
established by the Board or the Committee prior to or within the first quarter
of each such fiscal year (the “Performance Measure”), and (y) the Grantee is
employed by the Company on the last day of each such respective Company fiscal
year.
 
 
1

--------------------------------------------------------------------------------

 
 
“EBITDA” shall mean the Company's adjusted consolidated operating cash earnings
before interest, taxes, depreciation and amortization from all domestic and
international operations, but not including discontinued operations, unusual or
non-recurring charges or recurring non-cash items, each as determined by the
Committee.
 
With respect to any Performance-Based Shares that vest based on satisfying an
EBITDA target for a given Company fiscal year, vesting shall occur pursuant to
the following schedule:
 
100% of the EBITDA target – 40,000 shares;
 
96% of the EBITDA target – 36,000 shares;
 
92% of the EBITDA target – 32,000 shares;
 
88% of the EBITDA target – 28,000 shares;
 
84% of the EBITDA target – 24,000 shares; and
 
80% of the EBITDA target – 20,000 shares.
 
Additionally, vesting of shares between the fixed percentage points of the
EBITDA target for a given Company fiscal year shall be interpolated.  For
example, if 94% of the EBITDA target is achieved, then 34,000 shares would vest.
 
If the Company’s aggregate consolidated EBITDA for any two consecutive fiscal
years occurring during the three-fiscal year period beginning March 1, 2015,
applicable to the grant of the Performance-Based Shares equals or exceeds the
sum of the EBITDA targets for those two fiscal years, then any portion of any
Performance-Based Shares that did not vest in the first fiscal year shall vest
at the time the Performance-Based Shares vest for the second fiscal
year.  Further, if the Company’s aggregate consolidated EBITDA for the
three-fiscal year period beginning March 1, 2015, applicable to the grant of the
Performance-Based Shares equals or exceeds the sum of the EBITDA targets for
those three fiscal years, then all of the shares subject to that grant that did
not vest shall vest at the time the Performance-Based Shares vest for the third
fiscal year.
 
Further, notwithstanding any other provision of this Agreement to the contrary,
in the event that the Grantee is employed by the Company on the last day of any
fiscal year of the Company in which any of the Performance-Based Shares vest
pursuant to this Agreement, the Grantee shall be entitled to the vesting of the
Performance-Based Shares for that fiscal year, as set forth above, regardless of
whether the Grantee’s employment terminates prior to the formal determination of
vesting (i.e., based on EBITDA calculations) for such fiscal year, as set forth
in this Section 3. The determination by the Company with respect to the
achieving of the EBITDA targets for vesting of the Performance-Based Shares
shall occur upon the filing of the Company's Annual Report on Form 10-K with the
Securities and Exchange Commission for each respective Company fiscal year.
 
 
2

--------------------------------------------------------------------------------

 
 
The employment of the Grantee with the Company is governed by the terms and
provisions of the Employment Agreement between the Company and the Grantee dated
June 13, 2012 (the “Employment Agreement”).  If Grantee's employment is
terminated by the Company for “Cause” or by Grantee without “Good Reason” (as
such terms are defined in the Employment Agreement), the Performance-Based
Shares, to the extent not vested, shall terminate and be forfeited by the
Grantee.  If Grantee's employment is terminated by the Company without Cause or
by Grantee for Good Reason then any portion of the Performance-Based Shares, to
the extent not vested as of the termination date, shall become vested and
unrestricted as of such termination date. Upon “Non-Renewal” by the Company (as
such term is defined in the Employment Agreement) then any portion of the
Performance-Based Shares, to the extent not vested, shall become vested and
unrestricted on the expiration of the Term (as such term is defined in the
Employment Agreement). All rights and ownership in the Performance-Based Shares
as to which the restrictions thereon shall not have lapsed shall immediately
vest in the Company.
 
4.          Voting and Dividend Rights.  With respect to the Performance-Based
Shares for which the restrictions have not lapsed, the Grantee shall have the
right to vote such shares, but shall not receive any cash dividends paid with
respect to such shares.  Any dividend or distribution payable with respect to
the Performance-Based Shares that shall be paid in shares of Common Stock shall
be subject to the same restrictions provided for herein. Any other form of
dividend or distribution payable on shares of the Performance-Based Shares, and
any consideration receivable for or in conversion of or exchange for the
Performance-Based Shares, unless otherwise determined by the Committee, shall be
subject to the terms and conditions of this Restricted Stock Award Agreement or
with such modifications thereof as the Committee may provide in its absolute
discretion.
 
5.          Distribution Following End of Restrictions.  Upon attainment of the
Performance Measure and the expiration of the restrictions provided in Section 3
hereof as to the Performance-Based Shares, the Company in its sole discretion
will either cause a certificate evidencing such amount of Common Stock to be
delivered to the Grantee (or in the case of his death after such events cause
such certificate to be delivered to his or her legal representative, beneficiary
or heir) or provide book-entry uncertificated shares designated for the Grantee
(or, in the case of his death after such events, provide book-entry
uncertificated shares designated for Grantee's legal representative, beneficiary
or heir) on the records of the Company's transfer agent free of the legend or
restriction regarding transferability, as the case may be; provided, however,
that the Company shall not be obligated to issue any fractional shares of Common
Stock in the event of certificated shares.  All Performance-Based Shares which
do not vest as provided in Section 3 above, shall be forfeited by the Grantee
along with all rights thereto, and the ownership of such shares shall
immediately vest in the Company.
 
6.          Tax Withholding.  The obligation of the Company to deliver any
certificate or book-entry uncertificated shares to the Grantee pursuant to
Section 5 hereof shall be subject to the receipt by the Company from the Grantee
of any minimum withholding taxes required as a result of the grant of the Award
or lapsing of restrictions thereon.  The Grantee may satisfy all or part of such
withholding tax requirement by electing to require the Company to purchase that
number of unrestricted shares of Common Stock designated by the Grantee at a
price equal to the Fair Market Value on the date of lapse of the restrictions
or, if the Common Stock did not trade on such day, on the first preceding day on
which trading occurred.  The Company shall have the right, but not the
obligation, to sell or withhold such number of unrestricted shares of Common
Stock distributable to the Grantee as will provide assets for payment of any tax
so required to be paid by the Company for Grantee unless, prior to such sale or
withholding, Grantee shall have paid to the Company the amount of such tax.  Any
balance of the proceeds of such a sale remaining after the payment of such taxes
shall be paid over to Grantee.  In making any such sale, the Company shall be
deemed to be acting on behalf and for the account of Grantee.
 
 
3

--------------------------------------------------------------------------------

 
 
7.          Securities Laws Requirements.  The Company shall not be required to
issue shares pursuant to this Award unless and until (a) such shares have been
duly listed upon each stock exchange on which the Company’s Common Stock is then
listed; and (b) the Company has complied with applicable federal and state
securities laws.  The Committee may require the Grantee to furnish to the
Company, prior to the issuance of any shares of Common Stock in connection with
this Award, an agreement, in such form as the committee may from time to time
deem appropriate, in which the Grantee represents that the Performance-Based
Shares acquired by Grantee under this Award are being acquired for investment
and not with a view to the sale or distribution thereof.
 
8.          Incorporation of Plan Provisions.  This Restricted Stock Award
Agreement is made pursuant to the Plan and is subject to all of the terms and
provisions of the Plan as if the same were fully set forth herein, and receipt
of a copy of the Plan is hereby acknowledged.  Capitalized terms not otherwise
defined herein shall have the same meanings set forth for such terms in the
Plan.
 
9.          Miscellaneous.  This Restricted Stock Award Agreement (a) shall be
binding upon and inure to the benefit of any successor of the Company, (b) shall
be governed by the laws of the State of Delaware, and any applicable laws of the
United States, and (c) may not be amended without the written consent of both
the Company and the Grantee.  The value of the Performance-Based Shares shall be
equal to the Fair Market Value on the date of lapse of the restrictions or, if
the Common Stock did not trade on such day, on the first preceding day on which
trading occurred.  The terms and provisions of this Agreement shall constitute
an instruction by the Grantee with respect to any uncertificated
Performance-Based Shares.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.
 

COMPANY:  
GRANTEE:
        Pier 1 Imports, Inc.                     By:
 
     
Michael A. Carter
Alexander W. Smith
 
Senior V.P. Compliance and General
Counsel, Secretary
   


 
4